TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00787-CV



      Gilbert & Maxwell, PLLC; Keith Gilbert and William L. Maxwell, Appellants

                                               v.

                        Texas Mutual Insurance Company, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. GN200967, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             CONCURRING OPINION


              I concur in the judgment only.



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: December 19, 2008